UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2013 (March 27, 2013) QUANTUM MATERIALS CORP. (Exact name of registrant as specified in its charter) Nevada 333-146533 20-8195578 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12326 Scott Drive Kingston, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:214-701-8779 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01. Regulation FD Disclosure On March 27, 2013, the Company issued a press release, a copy of which is appended hereto. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press release dated March 27, 2013. (Filed herewith.) SIGNATURES QUANTUM MATERIALS CORP. (Registrant) Dated: March 27, 2013 By: /s/Stephen Squires Stephen Squires, Chief Executive Officer
